Case 1:16-cr-00184-TWP-DML Document 140 Filed 06/14/21 Page 1 of 3 PageID #: 400




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )       Cause No. 1:16-cr-0184-TWP-DML
                                               )
 KYREE BRICE HARRIS,                           )                              - 01
                                               )
                       Defendant.              )



                             REPORT AND RECOMMENDATION

        On June 14, 2021, the Court held a hearing on the Petition for Warrant or Summons for

 Offender Under Supervision filed on June 7, 2021. Defendant Harris appeared in person with his

 appointed counsel Sam Ansell. The government appeared by Jeff Preston, Assistant United

 States Attorney. U. S. Parole and Probation appeared by Officer Ryan Sharp.

        The Court conducted the following procedures in accordance with Fed. R. Crim. P.

 32.1(a)(1) and 18 U.S.C. § 3583:

        1.      The Court advised Defendant Harris of his rights and provided him with a copy of

 the petition. Defendant Harris orally waived his right to a preliminary hearing.

        2.      After being placed under oath, Defendant Harris admitted violation number 1.

 [Docket No. 132.] Government orally moved to withdraw the remaining violations

 numbered 2 and 3, which motion was granted by the Court.

        3.      The allegation to which Defendant admitted, as fully set forth in the petition, is:
Case 1:16-cr-00184-TWP-DML Document 140 Filed 06/14/21 Page 2 of 3 PageID #: 401




        Violation
        Number          Nature of Noncompliance


             1          “You shall reside in a residential reentry center for a term of 90 days.
                        You shall abide by the rules and regulations of the facility.”

                        On April 26, 2021, Mr. Harris arrived at the Volunteers of America
                        (VOA), where he was to reside for 90 days. Since that time, he has
                        accumulated more than 10 incident reports for a variety of non-compliance
                        including being out of place on numerous occasions, arriving home late
                        from work multiple times, possessing contraband, possessing a marijuana
                        joint, refusing orders, etc. The probation officer attempted to first handle
                        his poor attitude and noncompliance by locking him down at the VOA
                        facility. He continued to push the limits by complaining of headaches on
                        multiple occasions demanding he go to the hospital. He would check in at
                        the hospital, leave and not return for several hours. On June 4, 2021, he
                        refused to provide a urine sample, was caught with a marijuana joint, and
                        refused to follow orders. Ultimately, the VOA Director evicted Mr. Harris
                        from the facility on June 7, 2021, due to his extensive pattern of non-
                        compliant behavior.

        4.       The parties stipulated that:

                 (a)    The highest grade of violation is a Grade C violation.

                 (b)    Defendant’s criminal history category is II.

                 (c)    The range of imprisonment applicable upon revocation of supervised
                        release, therefore, is 4 to 10 months’ imprisonment.

        5.       The parties jointly recommended a sentence of four (4) months with no

 supervised release to follow.

        The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

 fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

 his supervised release should be revoked, and that he should be sentenced to the custody of the

 Attorney General or his designee for a period of four (4) months with no supervised release to

 follow. The Defendant is to be taken into custody immediately pending the District Judge’s

 action on this Report and Recommendation.

                                                   2
Case 1:16-cr-00184-TWP-DML Document 140 Filed 06/14/21 Page 3 of 3 PageID #: 402




        The parties are hereby notified that the District Judge may reconsider any matter assigned

 to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

 Recommendation.




            Date: 6/14/2021




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                                3
